   8:20-cv-00480-RGK-PRSE Doc # 5 Filed: 11/20/20 Page 1 of 1 - Page ID # 31




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

WALTER H. HOLLOWAY,

                      Plaintiff,                                  8:20CV480

        vs.
                                                                    ORDER
ERASING HOW OFFICIAL IDENTITY
TO QUALIFY FOR BOUNTY HUNTERS,
WEALTHY NUISANCES KILLING
ATTEMPTS OF 1819 CORBY ST.
HOUSING, NBC TELECAST ALTERED
SCRIPT OF SECURITY, COLOR BLIND
HIRED HIT MAN, DORBO/DORIETTE
WILSON, and SCHALTZ SCHULTZ,

                      Defendants.


        Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially
eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted,
and the Complaint shall be filed without payment of fees. Plaintiff is advised that the next
step in his case will be for the court to conduct an initial review of his claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

       Dated this 20th day of November, 2020.

                                                  BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge
